Citation Nr: 1034986	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to October 1979 
and on active duty for training from July 1987 to September 1987.

This case comes before the Board of  Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record.

When this case previously was before the Board in August 2007, it 
was remanded for additional development.  In addition to the 
claims currently on appeal, the Board also remanded claims for 
service connection for an acquired psychiatric disability and a 
gastrointestinal disability.  Those claims subsequently were 
granted in an August 2009 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

In its August 2007 remand, the Board instructed that the Veteran 
should be afforded a VA examination to determine the nature and 
etiology of her claimed heart disorder, hypertension, and 
migraine headaches.  The examiner was asked to opine specifically 
regarding the relationship between these disorders and the 
Veteran's service, to include surgeries performed in 1987.  The 
examiner also was asked to opine regarding the relationship these 
disorder and the medications she takes for her service-connected 
disabilities and her then non-service-connected psychiatric 
disability.  Although the Veteran was afforded a VA examination, 
the Board regrettably finds that the examination report is 
inadequate and that additional development must be completed 
before the Board may decide the Veteran's claims.

The December 2008 VA examination report is inadequate for several 
reasons.  First, the examiner concluded that there is no evidence 
that the Veteran has coronary artery disease but did not address 
the nature and etiology of her chest pain.  The Veteran 
originally claimed entitlement to service connection for angina, 
and VA treatment records show that she has repeatedly sought 
treatment for chest pain that she believes to be associated with 
a heart condition.  The Veteran's VA health care providers have 
conducted several cardiac work-ups and have attributed her chest 
pain to varying sources.  Although the examiner cited some of 
these records in concluding that the Veteran does not have 
coronary artery disease, she did not address the nature and 
etiology of the Veteran's chest pain.

With respect to the opinion offered regarding the Veteran's 
hypertension, the examiner noted that there was no evidence of 
diagnosis or treatment of hypertension in service.  However, the 
examiner did not address service treatment records showing that 
elevated blood pressure readings were documented in July 1987 and 
September 1987.  Moreover, although the examiner opined that the 
Veteran's use of non-steroidal anti-inflammatory agents did not 
cause her hypertension and indicated that these medications can 
increase blood pressure acutely, she did not address whether such 
use aggravated her hypertension.

In addition, the examination report does not address whether the 
Veteran's headaches are aggravated by or otherwise related to her 
hypertension.  The Veteran testified in May 2007 that she 
believes her headaches are related to her hypertension and that 
several VA treatment records, including records dated in March 
1999 and November 1999, indicate that such a relationship may 
exist.

The examination report also does not address whether there is a 
relationship between any of the claimed disabilities and the 
medications the Veteran takes for her psychiatric disability.  
This omission is particularly significant since the Board 
requested such an opinion in its remand and since service 
connection was granted for an acquired psychiatric disability in 
an August 2009 rating decision.

Finally, the Board also finds that additional development should 
be completed while this case is in remand status.  The December 
2008 VA examination report indicates that the Veteran underwent 
cardiac catheterization at University Community Hospital in 
Tampa, Florida, in August 2008.  The report also cites VA 
treatment records dated in November 2008 and October 2008.  
Although the examiner appears to have reviewed at least some of 
these records, they should be associated with the claims folders 
since they are relevant to the claims currently on appeal.  See 
38 C.F.R. § 3.159(c)(1) and (2) (2009).  In addition, the Veteran 
should be provided with notice concerning the criteria for 
establishing entitlement to service connection on a secondary 
basis.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice that 
sets forth the evidence necessary to 
establish service connection on a 
secondary basis.  Also undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
claimed heart condition, hypertension, and 
migraine headaches.  Specifically, obtain 
a copy of the records identified in the 
2008 VA examination report and associate 
them with the claims file, including the 
cardiac catheterization at University 
Community Hospital in Tampa, Florida, in 
August 2008, and VA treatment records 
dated in November 2008 and October 2008, 
as well as any other relevant records (to 
satisfy the duty to assist).  If any such 
records cannot be obtained, clearly 
document the claims file to that effect 
and also inform the Veteran and her 
representative of this fact and offer them 
the opportunity to submit the outstanding 
evidence.

2.  Then, forward the claims folders to 
the examiner who conducted the December 
2008 VA examination.  The examiner should 
be requested to review the claims folders 
and the December 2008 examination report 
and provide an addendum that answers the 
following questions.  If the December 2008 
examiner is no longer available, the 
claims folders should be reviewed by 
another physician with sufficient 
expertise who should provide the required 
opinions with supporting rationale.  

a.  Is there a 50 percent or better 
probability that the Veteran's 
claimed heart condition (including 
her claimed chest pain) or 
hypertension originated in service or 
are otherwise etiologically related 
to service?  (Note:  in answering 
this question, the examiner should 
comment on the significance of the 
elevated blood pressure readings that 
are documented in the service 
treatment records in July 1987 and 
September 1987.) 

b.  Is there a 50 percent or better 
probability that the Veteran's 
migraine headaches are caused or 
chronically worsened by her 
hypertension?

c.  Is there a 50 percent or better 
probability that the Veteran's 
claimed heart condition, 
hypertension, and migraine headaches 
are caused or chronically worsened by 
her use of medications to treat any 
of her service-connected 
disabilities, to include medications 
used to treatment her psychiatric 
disability?

The examiner should set forth a 
complete rationale for all opinions 
expressed and conclusions reached.
Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinions.

3.  Then, readjudicate the claims for 
service connection for a heart disorder, 
hypertension, and migraine headaches.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and her 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

